DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. The Applicant contends that the claim language cited in the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections below is supported by the disclosure because the disclosure states that the patellar implant does not contact the trochlear groove nadir of the femoral implant during at least some flexion motion; the trochlear groove radius is less than patellar radius, which forces the patellar articulating surface to separate from the trochlear groove nadir path of trochlear groove surface, so that patellar component does not contact the trochlear groove nadir path at this location; and as the patellar component enters into deep -flexion, the patellar radius significantly exceeds the trochlear groove radius and causes the patellar articulating surface to lift away from the trochlear groove nadir path. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As presently worded, independent claim 6 states that “in the flexion configuration the patellar implant does not contact the trochlear nadir path.” This claim language requires that that the patellar implant does not contact the trochlear nadir path at any point during flexion. The examples from the specification that are provided by the Applicant do not support this claim language. Rather, they state that at certain points of flexion, the patellar implant does not contact the trochlear nadir path or does not contact a particular location of the nadir path (e.g., the patellar component loses contact with the trochlear groove nadir path when in deep-flexion, or it loses contact at a particular location based on the radii sizes of the patellar implant and the nadir path). The specification further explicitly states that that during mid-flexion, the patellar implant’s articulating surface continues to contact the trochlear nadir path (para. 0038), thus contradicting the claim language that there is no contact during flexion. In view of the above, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections have been maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8, 9, 11-16, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 6 has been amended to state that “in the flexion configuration the patellar implant does not contact the trochlear nadir path.” The disclosure does not appear to have adequate support for and seems to contradict this limitation. The specification does not explicitly state that in the flexion configuration the patellar implant does not contact the trochlear nadir path. It further states that during mid-flexion, the patellar implant’s articulating surface continues to contact the trochlear nadir path (para. 0038), thus providing that there are points in the flexion configuration when the patellar implant contacts the nadir path. Appropriate correction and/or clarification is required.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774